1

Exhibit 10.1


AMENDMENT NO. 1 dated as of November 14, 2012 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 7, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ASPECT SOFTWARE
PARENT, INC., a Delaware corporation (“Parent”), ASPECT SOFTWARE INTERMEDIATE
HOLDINGS LLC, a Delaware limited liability company (“Intermediate Holdings”),
ASPECT INTERNATIONAL LLC, a Delaware limited liability company (“Holdings”),
ASPECT SOFTWARE, INC., a Delaware corporation (the “Borrower”), the LENDERS
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Issuing Bank, and JPMORGAN CHASE BANK,
N.A. and BANK OF AMERICA, N.A., as Co-Syndication Agents. Defined terms used in
this Amendment and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.
WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein;
WHEREAS the Required Lenders have requested that certain provisions of the
Credit Agreement be amended as set forth herein; and
WHEREAS Parent, Holdings and the Borrower are willing to amend such provisions
of the Credit Agreement, in each case on the terms and subject to the conditions
set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Amendments to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:
(a) The following definition shall be added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
“Amendment No. 1 Effective Date” means the date on which Amendment No. 1 to this
Credit Agreement became effective in accordance with its terms.
(b) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
“Applicable Rate” means, for any day, (a) with respect to any Loan that is a
Tranche B Term Loan, (i) 5.25%, in the case of a Eurodollar Loan,



--------------------------------------------------------------------------------

2

and (ii) 4.25%, in the case of an ABR Loan, and (b) with respect to any
Revolving Loan and the commitment fees payable pursuant to Section 2.12(a), the
applicable rate per annum set forth below under the heading “Eurodollar
Revolving Loan”, “ABR Revolving Loan” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio as of the date that is 10 Business Days after
the end of the fiscal quarter of the Borrower for which consolidated financial
statements have theretofore been most recently delivered pursuant to Section
5.01(a) or 5.01(b):
Leverage Ratio:
Eurodollar
Revolving Loan
ABR Revolving
Loan
Commitment Fee
Rate
Category 1
Greater than or equal to 3.75:1.00


5.25%


4.25%


0.750%
Category 2
Less than 3.75:1.00 but
greater than or equal to 2.50:1.00


5.00%


4.00%


0.625%
Category 3
Less than 2.50:1.00
4.75%
3.75%
0.500%



For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the date of delivery to the Administrative Agent of such
consolidated financial statements and related certificate of the Borrower’s
Financial Officer indicating such change and ending on the date immediately
preceding the effective date of the next such change, provided that the Leverage
Ratio shall be deemed to be in Category 1 (x) as of the Effective Date and prior
to the initial date of delivery to the Administrative Agent of the consolidated
financial statements and the related certificate of the Borrower’s Financial
Officer required to be delivered by the Borrower pursuant to Section 5.01(a) or
(b) and Section 5.01(c) and (y) at the option of the Administrative Agent or at
the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements or related certificate of its Financial
Officer required to be delivered by it pursuant to Section 5.01(a) or (b) and
Section 5.01(c), as the case may be, during the period from the expiration of
the time for delivery thereof until such consolidated financial statements and
related certificate of its Financial Officer are delivered.
Notwithstanding the foregoing, if, at any time, each of (a) the corporate credit
rating of the Borrower most recently announced by S&P is not B or better and (b)
the corporate family rating of the Borrower most recently announced by Moody’s
is not B2 or better (each of clauses (a) and (b), a “Ratings Condition”), then
each percentage set forth in



--------------------------------------------------------------------------------

3

clause (a) of the first paragraph of this definition as well as in the table
above under the headings “Eurodollar Revolving Loan” and “ABR Revolving Loan”
will be increased by a 0.25%. For purposes of the foregoing, each change in the
Applicable Rate resulting from the satisfaction of each of the Ratings
Conditions shall apply during the period commencing on the first date on which
each of the Ratings Conditions has been (and continues to be) satisfied and
ending on the date on which either of the Ratings Conditions is no longer
satisfied. If the rating system of Moody’s or S&P shall change, or if either
such rating agency shall cease to be in the business of providing corporate
ratings, then the Borrower and the Lenders shall negotiate in good faith to
amend the definition of “Applicable Rate” to reflect such changed rating system
or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined as
otherwise set forth in this definition assuming that (i) if each of Ratings
Conditions continued to be satisfied immediately prior to the occurrence of such
change in the rating system or unavailability of ratings, each of the Ratings
Conditions continues to be satisfied or (ii) if either of the Ratings Conditions
was not satisfied immediately prior to the occurrence of such change in the
rating system or unavailability of ratings, each of the Ratings Conditions is
not satisfied.”
(c) The definition of “Change in Law” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following proviso immediately prior to the period
at the end of such definition:
“; provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
in each case shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued”
(d) The definition of “Subsidiary Loan Party” in Section 1.01 of the Credit
Agreement is hereby replaced in its entirety by the following text:
“Subsidiary Loan Party” means any Subsidiary that is not (a) a Foreign
Subsidiary or (b) a Subsidiary of a Foreign Subsidiary if, in the case of a
Subsidiary described in this clause (b), the provision of a Guarantee by, or a
pledge of assets of, such Subsidiary in support of the Obligations would
reasonably be expected (in the Borrower’s good faith



--------------------------------------------------------------------------------

4

determination) to result in material adverse tax consequences to the Borrower
and its Subsidiaries, taken as a whole.
SECTION 2. Amendment to Section 2.10. Section 2.10(a) of the Credit Agreement is
hereby amended by increasing the amount under the column heading “Amount” in
such Section from $1,250,000 to $5,000,000 for each amortization date from (and
including) March 31, 2013, to (and including) December 31, 2014.
SECTION 3. Amendment to Section 4.02. Section 4.02 of the Credit Agreement is
hereby amended by (a) adding the following new paragraph (c) immediately
following paragraph (b) of such Section 4.02 and (b) replacing the text “(a) and
(b)” in the last paragraph of such Section 4.02 with the text “(a), (b) and
(c)”:
“(c) Parent is in compliance, on a Pro Forma Basis after giving effect to such
Credit Event as of the last day (or, in the case of Sections 6.13 and 6.14, as
of the date that is 10 Business Days after the last day) of the most-recently
ended fiscal quarter of Parent prior to such Credit Event (as well as after
giving effect to any Permitted Acquisition or any other acquisition permitted
under Section 6.04 (including any that is being financed, in whole or in part,
with the proceeds of such Credit Event) that is consummated during or after the
four consecutive fiscal quarter period ending on the last day of such fiscal
quarter of Parent as if such Permitted Acquisition or other acquisition occurred
on the first day of such four consecutive fiscal quarter period), with the
covenants contained in Sections 6.12, 6.13 and 6.14, and Parent shall have
delivered to the Administrative Agent a certificate of its Financial Officer to
the effect set forth in this paragraph (c), together with all calculations
relevant thereto (which calculations shall, if made as of the last day of any
fiscal quarter of Parent for which Parent has not delivered to the
Administrative Agent the financial statements and certificate of its Financial
Officer required to be delivered by Section 5.01(a) or (b) and Section 5.01(c),
respectively, be accompanied by a reasonably detailed calculation of
Consolidated EBITDA and Consolidated Cash Interest Expense for the relevant
period).”
SECTION 4. Amendment to Section 6.01. Section 6.01 of the Credit Agreement is
hereby amended by adding the following proviso immediately after the text “prior
to the issuance of such Subordinated Debt” in clause (a)(xi) of such Section
6.01:
“(provided that, notwithstanding the foregoing, Parent, Intermediate Holdings,
Holdings and the Borrower will not be, nor will any other Subsidiary be,
permitted to incur any Subordinated Debt under this clause (xi) if, on a Pro
Forma Basis after giving effect to the incurrence of such Subordinated Debt as
of the date that is 10 Business Days after the last day of the most recently
ended fiscal quarter of Parent prior to the issuance of such Subordinated Debt,
the Leverage Ratio would exceed 5.50 to 1.00)”



--------------------------------------------------------------------------------

5

SECTION 5. Amendment to Section 6.12. Section 6.12 of the Credit Agreement is
hereby amended by replacing the Interest Coverage Ratio table in such Section
6.12 with the following:
Period
Ratio
Effective Date through September 30, 2012
1.75 to 1.00
October 1, 2012, through December 31, 2012
1.60 to 1.00
January 1, 2013, through December 31, 2013
1.45 to 1.00
January 1, 2014, through March 31, 2014
1.50 to 1.00
April 1, 2014, through June 30, 2014
1.55 to 1.00
July 1, 2014, through December 31, 2014
1.60 to 1.00
January 1, 2015, and thereafter
1.75 to 1.00



SECTION 6. Amendment to Section 6.13. Section 6.13 of the Credit Agreement is
hereby amended by replacing the Leverage Ratio table in such Section 6.13 with
the following:
Period
Ratio
Effective Date through September 30, 2012
6.15 to 1.00
October 1, 2012, through December 31, 2012
7.10 to 1.00
January 1, 2013, through September 30, 2013
7.50 to 1.00
October 1, 2013, through December 31, 2013
7.40 to 1.00
January 1, 2014, through March 31, 2014
7.25 to 1.00
April 1, 2014, through June 30, 2014
6.85 to 1.00
July 1, 2014, through September 30, 2014
6.60 to 1.00
October 1, 2014, through December 31, 2014
6.00 to 1.00
January 1, 2015, through March 31, 2015
5.75 to 1.00
April 1, 2015, through December 31, 2015
5.50 to 1.00
January 1, 2016, and thereafter
5.35 to 1.00



SECTION 7. Amendment to Section 6.14. Section 6.14 of the Credit Agreement is
hereby amended by replacing the First-Lien Leverage Ratio table in such Section
6.14 with the following:



--------------------------------------------------------------------------------

6

Period
Ratio
Effective Date through September 30, 2012
3.65 to 1.00
October 1, 2012, through December 31, 2012
4.00 to 1.00
January 1, 2013, through March 31, 2013
4.35 to 1.00
April 1, 2013, through September 30, 2013
4.30 to 1.00
October 1, 2013, through December 31, 2013
4.25 to 1.00
January 1, 2014, through March 31, 2014
4.15 to 1.00
April 1, 2014, through June 30, 2014
3.95 to 1.00
July 1, 2014, through September 30, 2014
3.75 to 1.00
October 1, 2014, through December 31, 2014
3.25 to 1.00
January 1, 2015, through December 31, 2015
3.00 to 1.00
January 1, 2016, and thereafter
2.85 to 1.00



SECTION 8. Amendment to Section 6.15. Section 6.15(a) of the Credit Agreement is
hereby amended by replacing the text “$20,000,000” in such Section with the text
“(i) in the case of any such fiscal year commencing prior to the Amendment No. 1
Effective Date, $20,000,000 and (ii) in the case of any such fiscal year
commencing on or after the Amendment No. 1 Effective Date, $12,500,000”.
SECTION 9. Representations and Warranties. Each of Parent, Holdings and the
Borrower represents and warrants to the Administrative Agent and to each of the
Lenders that:
(a)    This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of Parent, Holdings and the
Borrower, enforceable against each of them in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)    The representations and warranties of each of Parent, Holdings, the
Borrower and each other Loan Party set forth in the Loan Documents that are
qualified by materiality are true and correct, and the representations and
warranties that are not so qualified are true and correct in all material
respects, in each case on and as of the date hereof (other than with respect to
any representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty was true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date).
(c)    At the time of and immediately after giving effect to this Amendment, no
Default has occurred and is continuing.



--------------------------------------------------------------------------------

7

SECTION 10. Effectiveness. This Amendment shall become effective as of the date
first above written when (a) the Administrative Agent shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
Parent, Holdings, the Borrower and the Required Lenders, (b) the Administrative
Agent shall have received payment of all fees and expenses required to be paid
or reimbursed by Parent, Holdings, the Borrower or any other Loan Party under or
in connection with this Amendment, including, without limitation, those fees and
expenses set forth in Section 14 hereof and any other fees separately agreed to
by Parent, Holdings or the Borrower, on the one hand, and the Administrative
Agent or any of its Affiliates, on the other hand, and (c) the Borrower shall
have made, in accordance with Section 2.11(a) of the Credit Agreement, a
prepayment of the Tranche B Term Loans in an aggregate principal amount of not
less than $50,000,000 (it being understood, for purposes of clarity, that such
prepayment shall be treated as an optional prepayment for purposes of the Credit
Agreement).
SECTION 11. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Parent, Holdings, the Borrower or any other Loan Party
under the Credit Agreement or any other Loan Document and (b) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle
Parent, Holdings, the Borrower or any other Loan Party to any future consent to,
or waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the date hereof, any reference in the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as modified hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.
SECTION 12. Applicable Law; Waiver of Jury Trial. (d) THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(e)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 13. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts),



--------------------------------------------------------------------------------

8

each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by Parent, Holdings, the Borrower,
the Administrative Agent and the Required Lenders.
SECTION 14. Fees; Expenses. The Borrower agrees to (a) pay to each Lender that
consents to this Amendment a consent fee (collectively, the “Consent Fees”) in
an amount equal to 0.25% of the sum of (i) the aggregate Revolving Commitments
and (ii) the aggregate principal amount of Term Loans, in each case of such
Lender outstanding upon effectiveness of the Amendment (after giving effect to
the prepayment of the Tranche B Term Loans contemplated by Section 10(c) hereof)
and (b) reimburse the Administrative Agent for its reasonable out-of-pocket
expenses in connection with this Amendment to the extent required under Section
9.03 of the Credit Agreement. The Borrower agrees that the Consent Fees shall
not be refundable under any circumstances, shall be paid in immediately
available funds and shall not be subject to reduction by way of set-off or
counterclaim.
SECTION 15. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.




[Signature Pages Follow]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


ASPECT SOFTWARE PARENT, INC.,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: President





ASPECT SOFTWARE, INC.,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: Chief Financial Officer


[Amendment No. 1 Signature Page]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By
 
/s/ Goh Siew Tan
 
Name: Goh Siew Tan
 
Title: Vice President
 
 
 
 
 




[Amendment No. 1 Signature Page]



--------------------------------------------------------------------------------




LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF NOVEMBER 14, 2012, TO THE CREDIT
AGREEMENT DATED AS OF MAY 7, 2010, AMONG ASPECT SOFTWARE PARENT, INC., ASPECT
SOFTWARE INTERMEDIATE HOLDINGS LLC, ASPECT INTERNATIONAL LLC, ASPECT SOFTWARE,
INC., THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT AND ISSUING BANK, AND JPMORGAN CHASE BANK, N.A. AND BANK OF AMERICA, N.A.,
AS CO-SYNDICATION AGENTS




Name of Institution:
 
 
 
 
 
By
 
 
Name:
Title:





By
 
 
Name:
Title:







